 
Exhibit 10.8
Indemnification Agreement dated August 6, 2009

 
ZAP
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is dated as of August 6, 2009
and is between ZAP, a California corporation (the “Company”), and Priscilla Lu
(“Indemnitee”).
 
RECITALS
 
A.           Indemnitee’s service to the Company substantially benefits the
Company.
 
B.           Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service.
 
C.           Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection.
 
D.           In order to induce Indemnitee to continue to provide services to
the Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.
 
E.           This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s articles of incorporation and bylaws,
and any resolutions adopted pursuant thereto, and this Agreement shall not be
deemed a substitute therefor, nor shall this Agreement be deemed to limit,
diminish or abrogate any rights of Indemnitee thereunder.
 
The parties therefore agree as follows:
 
1.   Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”) (other than an action
by or in the right of the Company to procure a judgment in its favor) by reason
of the fact that Indemnitee is or was a director, officer, employee or other
agent of the Company or by reason of the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees), judgments, fines, settlements and
other amounts actually and reasonably incurred by Indemnitee in connection with
the Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the Company, and, in the case
of any criminal Proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that (i) Indemnitee did not act in
good faith and in a manner which Indemnitee reasonably believed to be in the
best interests of the Company or (ii) Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.
 
2.   Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee if Indemnitee was or is a party or is threatened to
be made a party to any threatened, pending or completed action by or in the
right of the Company to procure a judgment in its favor by reason of
 
 

--------------------------------------------------------------------------------

 
the fact that Indemnitee is or was a director, officer, employee or other agent
of the Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action if
Indemnitee acted in good faith, in a manner Indemnitee believed to be in the
best interests of the Company and its shareholders, except that no
indemnification shall be made (i) in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company in the
performance of Indemnitee’s duty to the Company and its shareholders unless and
only to the extent that the court in which such Proceeding is or was pending
shall determine upon application that, in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for expenses and
then only to the extent that the court shall determine, (ii) of amounts paid in
settling or otherwise disposing of a pending action without court approval or
(iii) of expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.
 
3.   Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee has been successful on the merits in defense of
any Proceeding referred to in Section 1 or 2 or in defense of any claim, issue
or matter therein, Indemnitee shall be indemnified against expenses actually and
reasonably incurred by Indemnitee in connection therewith.
 
4.   Indemnification for Expenses of a Witness. To the extent that Indemnitee
is, by reason of his or her position as a director, officer, employee or agent
of the Company, a witness in any action, suit or proceeding to which Indemnitee
is not a party, he or she shall be indemnified to the extent permitted by
applicable law against all costs and expenses actually and reasonably incurred
by him or her or on his or her behalf in connection therewith.
 
5.   Additional Indemnification Rights. Subject to Section 7 and any other
provision of this Agreement that prohibits, limits or conditions indemnification
by the Company, the Company agrees to indemnify Indemnitee to the fullest extent
permitted by law for any acts, omissions or transactions while acting in the
capacity of, or that are otherwise related to the fact that Indemnitee was or is
serving as, a director, officer, employee or other agent of the Company or, to
the extent Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, such other corporation, partnership, joint
venture, trust or other enterprise. In the event of any change, after the date
of this Agreement, in any applicable law, statute or rule that expands the right
of a California corporation to indemnify a director, officer or other corporate
agent beyond that currently permitted under this Agreement, the applicable
changes shall be, ipso facto, within the purview of Indemnitee’s rights and
Company’s obligations under this Agreement, subject to the restrictions
expressly set forth herein or therein. In the event of any change in any
applicable law, statute or rule that narrows the right of a California
corporation to indemnify a directors, officer or other corporate agent, such
changes, to the extent required by such law, statute or rule to be applied to
this Agreement, shall have the effect on this Agreement and the parties’ rights
and obligations hereunder as is required by such law, statute or rule.
 
6.   Partial Indemnification. If Indemnitee is entitled under this Agreement to
indemnification by the Company for some or a portion of the expenses, judgments,
fines, settlements or other amounts actually and reasonably incurred by
Indemnitee in connection with any Proceeding, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines, settlements or other amounts to
which Indemnitee is entitled.
 
7.   Exceptions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(a)   for which payment has actually been made to or on behalf of Indemnitee
under any statute, insurance policy, indemnity provision, vote or otherwise,
except with respect to any excess beyond the amount paid;
 
(b)   initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) required to be made under Section 10(e) or (iv) otherwise required by
applicable law;
 
(c)   for any acts or omissions or transactions from which a director may not be
relieved of liability as set forth in the exception to Section 204(a)(10) of the
California General Corporation Law or as to circumstances in which indemnity is
expressly prohibited by Section 317 of the California General Corporation Law;
 
(d)   for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);
 
(e)   for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements); or
 
(f)   if otherwise prohibited by applicable law.
 
8.   Advancement of Expenses. The Company shall advance, to the extent not
prohibited by law, all expenses incurred by Indemnitee in defending any
Proceeding referenced in Section 1 or 2 prior to the final disposition of the
Proceeding (but not amounts actually paid in settlement of any such Proceeding)
upon receipt of a written request therefor. Advances shall be unsecured and
interest free and made without regard to Indemnitee’s ability to repay such
advances. Indemnitee hereby undertakes to repay such amounts advanced if it
shall be determined ultimately that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby or by Section 317 of the California General
Corporation Law. The advances to be made hereunder shall be made as soon as
reasonably practicable, but in any event no later than 30 days, after the
receipt by the Company of a written statement or statements requesting such
advances from time to time (which shall include invoices received by Indemnitee
in connection with such expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditure made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice). This Section 8 shall not apply to any
claim for which indemnity is not permitted under this Agreement or applicable
law, but shall apply to any Proceeding referenced in Section 7(d) or 7(e) prior
to a determination that Indemnitee is not entitled to be indemnified by the
Company.
 
9.   Procedures for Notification and Defense of a Claim.
 
- 3 -

--------------------------------------------------------------------------------

 
 
(a)   Notice. Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof. The written notification to the Company shall include, in
reasonable detail, a description of the nature of the Proceeding and the facts
underlying the Proceeding. The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise, and any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights, except to the extent that such
failure or delay materially prejudices the Company.
 
(b)   Notice to Insurers. If, at the time of the receipt of a notice of a
Proceeding pursuant to the terms hereof, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of the Proceeding to the insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all commercially-reasonable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
(c)   Selection of Counsel. The Company shall be entitled to participate in the
Proceeding at its own expense. Indemnitee agrees to consult with the Company and
to consider in good faith the advisability and appropriateness of joint
representation in the event that either the Company or other indemnitees in
addition to Indemnitee require representation in connection with any Proceeding.
 
(d)   Cooperation by Indemnitee. Indemnitee shall give the Company such
information and cooperation in connection with the Proceeding as may be
reasonably appropriate.
 
(e)   Right to Settle Proceedings. The Company shall not settle any Proceeding
(or any part thereof) without Indemnitee’s prior written consent.
 
10.   Procedures upon Application for Indemnification.
 
(a)   Notice. To obtain indemnification, Indemnitee shall submit to the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. The Company
shall, as soon as reasonably practicable after receipt of such a request for
indemnification, advise the board of directors that Indemnitee has requested
indemnification. Any delay in providing the request will not relieve the Company
from its obligations under this Agreement, except to the extent such failure is
prejudicial.
 
(b)   Determination. Following a written request by Indemnitee for
indemnification pursuant to Section 10(a),  determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by (i) a majority vote of a quorum consisting of directors
who are not parties to the Proceeding; (ii) if such a quorum of directors is not
obtainable, by independent legal counsel in a written opinion; (iii) approval by
the shareholders in accordance with Section 153 of the California General
Corporation Law, with the shares owned by Indemnitee not being entitled to vote
thereon; or (iv) the court in which the proceeding is or was pending upon
application made by the corporation or the agent or the attorney or other person
rendering services in connection with the defense, whether or not the
application by the agent, attorney or other person is opposed by the Company. If
it is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within 30 days after such determination. Indemnitee
shall cooperate with the person, persons or entity making the determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that
 
- 4 -

--------------------------------------------------------------------------------

 
is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.
 
(c)   Disputes. Subject to Section 10(f), if (i) a determination is made that
Indemnitee is not entitled to indemnification under this Agreement, (ii) no
determination of entitlement to indemnification shall have been made pursuant to
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding,
(iii) payment of indemnification pursuant to this Agreement is not made
(A) within 30 days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 3 4 or 10(e) of this Agreement, within 30 days after receipt by the
Company of a written request therefor, (iv) advancement of expenses is not
timely made pursuant to Section 8 or 10(e) of this Agreement, or (v) the Company
or any other person or entity takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration with respect to his or her entitlement to such indemnification or
advancement of expenses, to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration in accordance with this Agreement.
 
(d)   Presumptions. Neither (i) the failure of the Company, its board of
directors, any committee or subgroup of the board of directors, independent
legal counsel or shareholders to have made a determination that indemnification
of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company,
its board of directors, any committee or subgroup of the board of directors,
independent legal counsel or shareholders that Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. In the event that a determination shall have been made pursuant to this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to Section 10(c) shall be conducted
in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to Section 10(c)  the
Company shall, to the fullest extent not prohibited by law, have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
expenses, as the case may be.
 
(e)   Expenses Incurred to Enforce this Agreement. To the extent not prohibited
by law, the Company shall indemnify Indemnitee against all expenses (including
attorneys’ fees) actually and reasonably incurred by Indemnitee in connection
with any action to enforce or interpret any of the terms of this Agreement to
the extent Indemnitee is successful in such action, and, if requested by
Indemnitee, shall (as soon as reasonably practicable, but in any event no later
than 30 days, after receipt by the Company of a written request therefor)
advance such expenses to Indemnitee, subject to the provisions of Section 8.
 
(f)   Timing of Determination of Entitlement to Indemnification. Notwithstanding
anything in this Agreement to the contrary, no determination as to entitlement
to indemnification shall be required to be made prior to the final disposition
of the Proceeding.
 
11.   Primary Responsibility. The Company acknowledges that Indemnitee has
certain rights to indemnification and advancement of expenses provided by
Cathaya Funds and affiliates thereof (collectively,
 
 
- 5 -

--------------------------------------------------------------------------------

 
the “Secondary Indemnitors”). The Company agrees that, as between the Company
and the Secondary Indemnitors, the Company is primarily responsible for amounts
required to be indemnified or advanced under the Company’s articles of
incorporation or bylaws or this Agreement and any obligation of the Secondary
Indemnitors to provide indemnification or advancement for the same amounts is
secondary to those Company obligations. The Company waives any right of
contribution or subrogation against the Secondary Indemnitors with respect to
the liabilities for which the Company is primarily responsible under this
Section 11. In the event of any payment by the Secondary Indemnitors of amounts
otherwise required to be indemnified or advanced by the Company under the
Company’s articles of incorporation or bylaws or this Agreement, the Secondary
Indemnitors shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee for indemnification or advancement of expenses
under the Company’s articles of incorporation or bylaws or this Agreement or, to
the extent such subrogation is unavailable and contribution is found to be the
applicable remedy, shall have a right of contribution with respect to the
amounts paid. The Secondary Indemnitors are express third-party beneficiaries of
the terms of this Section 11.
 
12.   Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and other corporate agents
under this Agreement or otherwise. Indemnitee understands and acknowledges that
the Company has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.
 
13.   Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for expenses (including attorneys’ fees),
judgments, fines or amounts paid or to be paid in settlement, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the events and transactions giving rise to
such Proceeding, and (ii) the relative fault of Indemnitee and the Company (and
its other directors, officers, employees and agents) in connection with such
events and transactions.
 
14.   Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
15.   No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.
 
16.   Directors’ and Officers’ Liability Insurance. To the extent that the
Company maintains an insurance policy or policies providing liability insurance
for directors, trustees, general partners, managing members, officers,
employees, agents or fiduciaries of the Company or any other enterprise,
Indemnitee shall be covered by such policy or policies to the same extent as the
most favorably-insured persons under such policy or policies in a comparable
position.
 
17.   Duration. This Agreement shall continue until and terminate upon the later
of (i) ten years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
serving at
 
 
- 6 -

--------------------------------------------------------------------------------

 
the request of the Company, as applicable; or (ii) one year after the final
termination of any Proceeding, including any appeal, then pending in respect of
which Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 10(e) of this Agreement relating thereto.
 
18.   Services to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any other
corporation, partnership, joint venture, trust or enterprise) and Indemnitee.
Indemnitee specifically acknowledges that any employment with the Company (or
any of its subsidiaries or any other corporation, partnership, joint venture,
trust or enterprise) is at will, and Indemnitee may be discharged at any time
for any reason, with or without cause, with or without notice, except as may be
otherwise expressly provided in any executed, written employment contract
between Indemnitee and the Company (or any of its subsidiaries or any other
corporation, partnership, joint venture, trust or enterprise), any existing
formal severance policies adopted by the Company’s board of directors or, with
respect to service as a director or officer of the Company, the Company’s
articles of incorporation or bylaws or the California General Corporation Law.
No such document shall be subject to any oral modification thereof.
 
19.   Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.
 
20.   Nonexclusivity. The rights of indemnification and to receive advancement
of expenses provided by this Agreement shall not be deemed exclusive of any
rights to which Indemnitee may be entitled under the Company’s articles of
incorporation, its bylaws, any agreement, any vote of shareholders or
disinterested directors, the California General Corporation Law or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office.
 
21.   Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
 
22.   Effectiveness of the Agreement. To the extent that the indemnification
permitted under the terms of certain provisions of this Agreement exceeds the
scope of the indemnification specifically provided for in the California General
Corporation Law, such provisions shall not be effective unless and until the
Company’s articles of incorporation duly authorize such additional rights of
indemnification. In all other respects, the balance of this Agreement shall be
effective as of the date set forth in the introductory sentence of this
Agreement and may apply to acts or omissions of Indemnitee that occurred prior
to such date if Indemnitee was a director, officer, employee or other agent of
the Company, or was serving at the request of the Company
 
- 7 -

--------------------------------------------------------------------------------

 
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, at the time such act or omission
occurred.
 
23.   Construction of Certain Phrases.
 
(a)   For purposes of this Agreement, references to the “Company” shall also
include, in addition to the resulting or surviving corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that if Indemnitee is or was a director, officer, employee or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.
 
(b)   For purposes of this Agreement, references to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.
 
24.   Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, executors and administrators. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
 
25.   Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:
 
(a)   if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or
 
(b)   if to the Company, to the attention of the Chief Executive Officer or
Chief Financial Officer of the Company at 501 4th Street, Santa Rosa, California
95401 or at such other current address as the Company shall have furnished to
Indemnitee.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery.
 
- 8 -

--------------------------------------------------------------------------------

 
 
26.   Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California as applied to
contracts between California residents entered into and to be performed entirely
within California.
 
27.   Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of California
for all purposes in connection with any action or proceeding that arises out of
or relates to this Agreement and agree that any action or proceeding instituted
under this Agreement shall be brought only in the state courts of the State of
California.
 
28.   Amendment and Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing, signed by
both parties hereto. No amendment, alteration or repeal of this Agreement shall
adversely affect any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee in an indemnified capacity prior to
such amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.
 
29.   Integration and Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Company’s articles of incorporation and bylaws and applicable law.
 
30.   Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
31.   Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. This Agreement may also be executed and
delivered by facsimile signature and in counterparts, each of which shall
constitute an original.
 
(signature page follows)

 

 
 
- 9 -

--------------------------------------------------------------------------------

 


The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 
 

 
ZAP
 
By:   /s/ Steven Schneider

--------------------------------------------------------------------------------

 
Name:   Steven Schneider

--------------------------------------------------------------------------------

Title:   Chief Executive Officer

--------------------------------------------------------------------------------

Address:  501 4th Street
                  Santa Rosa, CA 95401 

 


 
 
 


Agreed to and accepted:


INDEMNITEE


PRISCILLA LU


/s/ Priscilla Lu

--------------------------------------------------------------------------------

(signature)




 



(Signature Page to Indemnification Agreement)
 
 

--------------------------------------------------------------------------------

 
